UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-1114



JOANN SAMPSON,

                                              Plaintiff - Appellant,

          versus


GLENN MANYOR, Individually and in his official
capacity as Sheriff of Robeson County; JAMES
WOODROW   JACOBS,   a/k/a    J.   W.   Jacobs,
Individually and in his official capacity as a
Deputy Sheriff of Robeson County; CHARLES
TOMMY STRICKLAND, a/k/a C. T. Strickland,
Individually and in his official capacity as a
Deputy Sheriff of Robeson County,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (CA-99-51-7-F, CA-99-69-7-F)


Submitted:   July 26, 2002             Decided:   September 20, 2002


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William L. Davis, III, Lumberton, North Carolina, for Appellant.
Mark A. Davis, WOMBLE, CARLYLE, SANDRIDGE & RICE, Raleigh, North
Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Joann Sampson appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.    We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, we affirm substantially on the

reasoning of the district court.*    Sampson v. Manyor, Nos. CA-99-

51-7-F; CA-99-69-7-F (E.D.N.C. Dec. 19, 2001). We grant Appellees’

motion to decide this appeal on the briefs without oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




     *
       We note that it is unnecessary to determine whether
Defendants benefitted from Eleventh Amendment immunity as Sampson
demonstrated no constitutional violation. See Belcher v. Oliver,
898 F.2d 32, 36 (4th Cir. 1990).


                                 2